Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Announces a 20 Percent Increase to the Quarterly Cash Dividend ATLANTA, January 23, 2008 RPC, Inc. (NYSE: RES) announced today that its Board of Directors declared a 20 percent increase to the regular quarterly cash dividend from $0.05 per share to $0.06 per share payable March 10, 2008 to common shareholders of record at the close of business on February 8, 2008. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest and Rocky Mountain regions, and in selected international markets.RPC’s investor website can be found at www.rpc.net. For information about RPC, Inc., please contact: Ben M. Palmer Chief Financial Officer 404.321.2140 irdept@rpc.net Jim Landers Corporate Finance 404.321.2162 jlanders@rpc.net
